
	
		II
		111th CONGRESS
		2d Session
		S. 3324
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2010
			Mr. Brown of Ohio (for
			 himself, Mr. Schumer,
			 Mr. Merkley, Mr. Casey, and Mrs.
			 Hagan) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  qualifying advanced energy project credit.
	
	
		1.Short titleThis Act may be cited as the
			 Security in Energy and Manufacturing
			 Act of 2010 or the SEAM Act of 2010.
		2.Extension of the
			 advanced energy project credit
			(a)In
			 generalSubsection (d) of
			 section 48C of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(6)Additional 2010
				allocations
						(A)In
				generalNot later than 180 days after the date of the enactment
				of this paragraph, the Secretary, in consultation with the Secretary of Energy,
				shall establish a program to consider and award certifications for qualified
				investments eligible for credits under this section to qualifying advanced
				energy project sponsors with respect to applications received on or after the
				date of the enactment of this paragraph.
						(B)LimitationThe
				total amount of credits that may be allocated under the program described in
				subparagraph (A) shall not exceed the 2010 allocation amount reduced by so much
				of the 2010 allocation amount as is taken into account as an increase in the
				limitation described in paragraph (1)(B).
						(C)Application of
				certain rulesRules similar to the rules of paragraphs (2), (3),
				(4), and (5) shall apply for purposes of the program described in subparagraph
				(A), except that—
							(i)CertificationApplicants
				shall have 2 years from the date that the Secretary establishes such program to
				submit applications.
							(ii)Selection
				criteriaFor purposes of paragraph (3)(B)(i), the term
				domestic job creation (both direct and indirect) means the
				creation of direct jobs in the United States producing the property
				manufactured at the manufacturing facility described under subsection
				(c)(1)(A)(i), and the creation of indirect jobs in the manufacturing supply
				chain for such property in the United States.
							(iii)Review and
				redistributionThe Secretary shall conduct a separate review and
				redistribution under paragraph (5) with respect to such program not later than
				4 years after the date of the enactment of this paragraph.
							(D)2010 allocation
				amountFor purposes of this subsection, the term 2010
				allocation amount means $5,000,000,000.
						(E)Direct
				paymentsIn lieu of any qualifying advanced energy project credit
				which would otherwise be determined under this section with respect to an
				allocation to a taxpayer under this paragraph, the Secretary shall, upon the
				election of the taxpayer, make a grant to the taxpayer in the amount of such
				credit as so determined. Rules similar to the rules of section 50 shall apply
				with respect to any grant made under this
				subparagraph.
						.
			(b)Portion of 2010
			 allocation allocated toward pending applications under original
			 programSubparagraph (B) of section 48C(d)(1) of such Code is
			 amended by inserting (increased by so much of the 2010 allocation amount
			 (not in excess of $1,500,000,000) as the Secretary determines necessary to make
			 allocations to qualified investments with respect to which qualifying
			 applications were submitted before the date of the enactment of paragraph
			 (6)) after $2,300,000,000.
			(c)Conforming
			 amendmentParagraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 48C(d)(6)(E), after 36C,.
			
